Exhibit 10.4

LENDER JOINDER AND INCREASE AGREEMENT

THIS LENDER JOINDER AND INCREASE AGREEMENT (this “Agreement”) dated as of
October 26, 2012 to the Credit Agreement referenced below is by and among CACI
International Inc, a Delaware corporation (the “Borrower”), the Guarantors
identified on the signature pages hereto, Barclays Bank PLC (the “New Lender”),
the Lenders identified on the signature pages hereto and Bank of America, N.A.,
in its capacity as Administrative Agent (in such capacity, the “Administrative
Agent”).

WITNESSETH

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to the Credit Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”) dated as of
October 21, 2010 among the Borrower, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent; and

WHEREAS, pursuant to clause (iv) of the last proviso in Section 11.01 of the
Credit Agreement the Borrower has the right to increase commitments under the
Initial Revolving Facility subject to the terms and conditions therein; and

WHEREAS, each of the New Lender and the Lenders identified on the signature
pages hereto (collectively, the “Participating Lenders”) has agreed to provide a
new or additional commitment to the Initial Revolving Facility on the terms set
forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

2. New Lender. The Borrower, the Guarantors and the New Lender acknowledge,
agree and confirm that the New Lender shall from and after the date hereof be
deemed to be a party to the Credit Agreement and a “Lender” and a “Revolving
Lender” for all purposes of the Credit Agreement and the other Loan Documents
and shall have all of the rights and obligations of a Lender and a Revolving
Lender under the Credit Agreement and the other Loan Documents.

3. Incremental Facility Commitments. Each of the Participating Lenders agrees
effective on the date hereof to increase its Revolving Commitment to (or, in the
case of the New Lender, provide a Revolving Commitment in) the amount set forth
on Exhibit A. The terms of such increased Revolving Commitments (or, in the case
of the New Lender, such Revolving Commitment) shall be identical to the terms of
the Initial Revolving Facility as in effect immediately prior to the date
hereof, as the same may be amended subsequent to the date hereof in accordance
with the Credit Agreement.

4. Conditions Precedent. This Agreement shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) execution of this Agreement by the Borrower, the Guarantors, the
Participating Lenders, the Administrative Agent, the L/C Issuer and the Swing
Line Lender;

 

4



--------------------------------------------------------------------------------

(b) receipt by the Administrative Agent of a Note for the New Lender executed by
the Borrower, to the extent requested by the New Lender;

(c) no Default shall exist on the date hereof or would exist after giving effect
to this Agreement and the increase in the Initial Revolving Facility
contemplated herein;

(d) receipt by the Administrative Agent of a certificate of each Loan Party
dated as of the date hereof signed by a Responsible Officer of such Loan Party
certifying and attaching resolutions adopted by the board of directors or
equivalent governing body of such Loan Party approving this Agreement and the
increase in the Initial Revolving Facility contemplated herein;

(e) receipt by the Administrative Agent of a certificate of the Borrower dated
as of the date hereof signed by a Responsible Officer of the Borrower certifying
that, before and after giving effect to this Agreement and the increase in the
Initial Revolving Facility contemplated herein, (i) the representations and
warranties of each Loan Party contained in Article VI of the Credit Agreement or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection with the Credit Agreement or any other Loan
Document, shall be true and correct in all material respects on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; and (ii) no Default
exists;

(f) receipt by the Administrative Agent of customary opinions of legal counsel
to the Loan Parties (it being understood that opinions in respect of corporate
and perfection by filing matters shall only be required in respect of Loan
Parties organized under the laws of Delaware, California and Virginia),
addressed to the Administrative Agent and each Lender (including the New
Lender), dated as of the date hereof; and

(g) payment of all fees payable by the Borrower to the Administrative Agent and
the Lenders on or prior to the date hereof in connection with the increase in
the Initial Revolving Facility contemplated herein.

5. Agreement is a “Loan Document”. This Agreement is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Agreement.

6. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Agreement, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Agreement does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

7. Reaffirmation of Security Interests. Each Loan Party (a) agrees that,
notwithstanding the effectiveness of this Agreement, the Security Agreement and
each of the other Collateral Documents continue to be in full force and effect
and are not impaired or adversely affected in any manner whatsoever,
(b) confirms its guaranty of the Obligations and its grant of a security
interest pursuant to the Collateral Documents in its assets that constitute
Collateral as collateral therefor, all as provided in the Loan Documents as
originally executed and (c) acknowledges that such guaranty and grant continues
in full force and effect in respect of, and to secure, the Obligations under the
Credit Agreement and the other Loan Documents.

 

5



--------------------------------------------------------------------------------

8. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

9. Counterparts; Delivery. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Agreement by
facsimile or other electronic imaging means shall be effective as an original.

10. Governing Law. This Agreement shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Lender Joinder and
Increase Agreement to be executed by their officers thereunto duly authorized as
of the date hereof.

 

BORROWER:     CACI INTERNATIONAL INC, a Delaware corporation     By:  

/s/ Thomas A. Mutryn

    Name:   Thomas A. Mutryn     Title:   Executive Vice President, Chief
Financial Officer and Treasurer GUARANTORS:     CACI PRODUCTS COMPANY, a
Delaware corporation     CACI PRODUCTS COMPANY CALIFORNIA, a California
corporation     CACI, INC.-FEDERAL, a Delaware corporation     CACI
TECHNOLOGIES, INC., a Virginia corporation     CACI DYNAMIC SYSTEMS, INC., a
Virginia corporation     CACI PREMIER TECHNOLOGY, INC., a Delaware corporation  
  CACI MTL SYSTEMS, INC., a Delaware corporation     CACI SYSTEMS, INC., a
Virginia corporation     CACI-CMS INFORMATION SYSTEMS, INC, a Virginia
corporation     CACI ENTERPRISE SOLUTIONS, INC., a Delaware corporation     R.M.
VREDENBURG & CO., a Virginia corporation     CACI-WGI, INC., a Delaware
corporation     CACI SECURED TRANSFORMATIONS, INC., a Florida corporation    
CACI-NSR, INC., a Delaware corporation     CACI TECHNOLOGY INSIGHTS, INC., a
Virginia corporation     CACI-ATHENA, INC., a Delaware corporation     BUSINESS
DEFENSE AND SECURITY CORPORATION,     a Virginia corporation     CACI-ISS, INC.,
a Delaware corporation     CACI-SYSTEMWARE INC., a California corporation    
APPLIED SYSTEMS RESEARCH, INC., a Virginia corporation     TECHNIGRAPHICS, INC.,
an Ohio corporation     PANGIA TECHNOLOGIES, LLC, a Nevada limited liability
company     DELTA SOLUTIONS AND TECHNOLOGIES, INC., a Virginia corporation    
ADVANCED PROGRAMS GROUP, LLC,     a Virginia limited liability company     APG
INTEL, LLC, a Virginia limited liability company     PARADIGM HOLDINGS, INC., a
Nevada corporation     PARADIGM SOLUTIONS CORPORATION, a Maryland corporation  
  TRINITY INFORMATION MANAGEMENT SERVICES, INC.,     a Nevada corporation    
CACI, INC.-COMMERCIAL, a Delaware corporation     By:  

/s/ Thomas A. Mutryn

    Name:   Thomas A. Mutryn     Title:   Executive Vice President, Chief
Financial Officer and Treasurer

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

NEW LENDER:     BARCLAYS BANK PLC     By:  

/s/ Michael Mozer

    Name:   Michael Mozer     Title:   Vice President LENDERS:     BANK OF
AMERICA, N.A.     By:  

/s/ Michael J. Radcliffe

    Name:   Michael J. Radcliffe     Title:   Senior Vice President     SUNTRUST
BANK     By:  

/s/ Baerbel Freudenthaler

    Name:   Baerbel Freudenthaler     Title:   Director     WELLS FARGO BANK,
NATIONAL ASSOCIATION     By:  

/s/ Gina Peters

    Name:   Gina Peters     Title:   Vice President     PNC BANK, NATIONAL
ASSOCIATION     By:  

/s/ Crissola K. Talsania

    Name:   Crissola K. Talsania     Title:   Vice President     ROYAL BANK OF
CANADA     By:  

/s/ Richard Smith

    Name:   Richard Smith     Title:   Authorized Signatory     BRANCH BANKING
AND TRUST COMPANY     By:  

/s/ James E. Davis

    Name:   James E. Davis     Title:   Senior Vice President     TD BANK, N.A.
    By:  

/s/ William Panagis

    Name:   William Panagis     Title:   Vice President

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

    U.S. BANK NATIONAL ASSOCIATION     By:  

/s/ Mark Irey

    Name:   Mark Irey     Title:   Assistant Vice President     FIRST
COMMONWEALTH BANK     By:  

/s/ Lawrence C. Deihle

    Name:   Lawrence C. Deihle     Title:   Senior Vice President     CHANG HWA
COMMERCIAL BANK, LTD., NEW YORK BRANCH     By:  

/s/ Eric Y.S. Tsai

    Name:   Eric Y.S. Tsai     Title:   Vice President and General Manager

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent     By:
 

/s/ Roberto Salazar

    Name:   Roberto Salazar     Title:   Vice President L/C ISSUER:     BANK OF
AMERICA, N.A., as L/C Issuer     By:  

/s/ Michael J. Radcliffe

    Name:   Michael J. Radcliffe     Title:   Senior Vice President SWING LINE
LENDER:     BANK OF AMERICA, N.A., as Swing Line Lender     By:  

/s/ Michael J. Radcliffe

    Name:   Michael J. Radcliffe     Title:   Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Revolving Commitment Increases

 

Participating Lender

   Additional Revolving
Commitment      New Revolving
Commitment  

Bank of America, N.A.

   $ 13,000,000.00         N/A   

SunTrust Bank

   $ 13,000,000.00         N/A   

Wells Fargo Bank, National Association

   $ 13,000,000.00         N/A   

PNC Bank, National Association

   $ 12,000,000.00         N/A   

Royal Bank of Canada

   $ 9,000,000.00         N/A   

Barclays Bank PLC

     N/A       $ 60,000,000.00   

Branch Banking and Trust Company

   $ 8,000,000.00         N/A   

TD Bank, N.A.

   $ 8,000,000.00         N/A   

U.S. Bank National Association

   $ 6,000,000.00         N/A   

First Commonwealth Bank

   $ 3,000,000.00         N/A   

Chang HWA Commercial Bank, Ltd., New York Branch

   $ 5,000,000.00         N/A   